Exhibit 10.3Form of Stock Subscription Agreement for Private Placements OxySure® Systems, Inc. OXYSURE SYSTEMS, INC. SUBSCRIPTION BOOKLET (COMMON STOCK) 1 Subscription Booklet OxySure Systems, Inc., a Delaware Corporation Attached are the following subscription documents to be completed and executed in order to subscribe for Shareholder Interests ("Interests") in Oxysure Systems, Inc.: A Offeree/Purchaser Questionnaire B Subscription Agreement C Shareholder Signature Page to the Bylaws of OxySure Systems, Inc. 2 INSTRUCTIONS 1. The applicable documents should be completed and executed in their entirety. 2. Documents to be submitted by every prospective investor: A. One signed copy of the Investor Questionnaire, with all blanks filled in. B. One signed copy of the Subscription Agreement, with all blanks filled in. C. One signed copy of the Shareholder Signature Page to the Bylaws of Oxysure Systems, Inc. 3. Every prospective investor whose subscription has been accepted must pay the purchase price of the Interests promptly upon receipt of the Acceptance Notice (as defined in the Subscription Agreement) or by other arrangements with the Chairman of Oxysure Systems, IncPayment shall be made by wire transfer of funds or by check in accordance with the following: Payee:OxySure Systems, Inc. Bank:Silicon Valley Bank Santa Clara, CA 95054-1191 A/c#:330-047-1107 ABA#:121-140-399 4. Return this entire Booklet with the applicable documents signed to the following: Oxysure
